DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: interval setting unit, reduced service life calculation unit, determining unit, signal output unit in claims 1, 2, 3, and 7; and service life information acquisition unit in claims 3, 4, and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The mentioned units in claims 1-5 and 7 are generic placeholders that are given functions in the claims, but do not have structures mentioned in the claims. 
The instant specification provides structure for the claimed generic placeholders as being implemented using a CPU. Therefore, the structure of these devices will be understood as being CPUs. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al (US PUB. 20170131947, herein Hoang) in view of Diaz et al (US PUB. 20180253084, herein Diaz) in further view of Mizoguchi et al (US PUB. 20030002366, herein Mizoguchi). 

	Regarding claim 1, Hoang teaches A [numerical controller that collects data from an industrial machine] and writes data into a storage medium, comprising: 
an interval setting unit that sets a time interval between cycles in which one cycle involves collection of operation information indicating an operating state [of the industrial machine] and writing of the collected operation information to the storage medium (0142 “period of time can be a time interval between two different logged times. The period of time can be can be calculated from the recorded times for the different logged times”, 0143 “period of time can be determined with respect to the life of the solid state drive, such as by the maximum number of erase count or by the maximum number of writes performed on the solid state drive”, 0052); 
a reduced service life calculation unit that calculates a service life of the number of writes of the storage medium reduced by the writing on the basis of the set time interval as a reduced service life (0031 “when a user subjects the storage drive to a new workload, a new software or firmware, the time characteristics of the storage drive will correspondingly show a change in performance and/or life expectancy. The change will allow the user to understand the impact of the storage drive in new situations, such as a new workload, a new firmware, or a new software.) ; 
a determining unit that determines whether the calculated reduced service life exceeds a prescribed threshold (0031 “when a user subjects the storage drive to a new workload, a new software or firmware, the time characteristics of the storage drive will correspondingly show a change in performance and/or life expectancy. The change will allow the user to understand the impact of the storage drive in new situations, such as a new workload, a new firmware, or a new software.”, 0030 “thus the remaining time of the storage devices can be estimated, which can give the users the life usage estimation in date and times. Thus, the users can know when the drive life will be ended based on the current usage.”, 0032 “The present time characteristic logging can show the user whether the change has positive or negative impact on the storage drive in a short period, such as in a few days.”, the life of the storage drive can be reduced due to new workload, firmware or software. The user is shown a change in the life of the storage drive. A negative change corresponds to exceeding a threshold.); 
Hoang does not teach numerical controller that collects data from an industrial machine and operating state of the industrial machine and Hoang does not explicitly teach and a signal output unit  that outputs a signal indicating that the reduced service life exceeds the prescribed threshold when it is determined that the reduced service life exceeds the prescribed threshold. 
Diaz teaches numerical controller that collects data from an industrial machine (0018)
collection of operation information indicating an operating state of the industrial machine (0018, 0039 “device further includes a data storage device…including…a solid-state drive (SSD)”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the storage device life determining teachings of Hoang with the control of machines in industrial installation teachings of Diaz because Diaz uses storage devices for storing of industrial data and because Hoang teaches a means for improvement of the life time of solid state storage drives (0028). 
Hoang and Diaz do not explicitly teach and a signal output unit  that outputs a signal indicating that the reduced service life exceeds the prescribed threshold when it is determined that the reduced service life exceeds the prescribed threshold. 
Mizoguchi teaches and a signal output unit that outputs a signal indicating that the reduced service life exceeds the prescribed threshold when it is determined that the reduced service life exceeds the prescribed threshold (0049 “The remaining size is then compared with a predetermined threshold value in Step S8. When the remaining size is smaller than the predetermined value (YES in Step S8), a warning is generated by the warning generator”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the storage device life determining teachings of Hoang and the control of machines in industrial installation teachings of Diaz with the warning generation system for storage devices teachings of Mizoguchi since Mizoguchi teaches a means for preventing malfunction derived from careless use after the end of life. 

Regarding claim 2, Hoang, Diaz, and Mizoguchi teach the numerical controller according to claim 1.
wherein the determining unit determines whether the set time interval is shorter than a prescribed threshold, and when it is determined that the time interval is shorter than the prescribed threshold, the signal output unit outputs a signal indicating that the set time interval is shorter than the prescribed threshold (0142 “The period of time can be can be calculated from the recorded times for the different logged times”, 0143 “the period of time can be selected to improve the accuracy of a property calculated from the logged data. For example, if the period of time is too short, the calculated property might be influenced by the noise in the data…Thus the period of time can be determined with respect to the life of the solid state drive, such as by the maximum number of erase count or by the maximum number of writes performed on the solid state drive.” A period of time is determined and it can be determined that a period is too short).

Regarding claim 3, Hoang, Diaz, and Mizoguchi further teach the numerical controller according to claim 1, further comprising: 
Hoang and Mizoguchi further teach a service life information acquisition unit that acquires service life information indicating a remaining number of possible writes to the storage medium as a remaining service life (Hoang, 0149 “Operation 740 calculates a remaining lifetime of the solid state drive in term of time based on the usage. A usage of the solid state drive can be calculated for a time period. And the remaining lifetime of the solid state drive can be calculated based on the usage.” 0143 “period of time can be determined with respect to the life of the solid state drive, such as by the maximum number of erase count or by the maximum number of writes performed on the solid state drive”) wherein 
the determining unit determines whether a percentage of the reduced service life (Hoang, 0031) in relation to the acquired remaining service life exceeds a prescribed threshold (Mizoguchi, 0049 “The remaining size is then compared with a predetermined 

Regarding claim 4, Hoang, Diaz and Mizoguchi teach The numerical controller according to claim 1, further comprising: 
Hoang and Mizoguchi further teach a service life information acquisition unit that acquires service life information indicating a remaining number of writable times to the storage medium as a remaining service life (Hoang, 0149 “Operation 740 calculates a remaining lifetime of the solid state drive in term of time based on the usage. A usage of the solid state drive can be calculated for a time period. And the remaining lifetime of the solid state drive can be calculated based on the usage.” 0143 “period of time can be determined with respect to the life of the solid state drive, such as by the maximum number of erase count or by the maximum number of writes performed on the solid state drive”), 
wherein the determining unit determines whether a percentage of the reduced service life (Hoang, 0031) in relation to a difference between the acquired remaining service life and the reduced service life (Hoang, 0031 “when a user subjects the storage drive to a new workload, a new software or firmware, the time characteristics of the storage drive will correspondingly show a change in performance and/or life expectancy. The change will allow the user to understand the impact of the storage drive in new situations, such as a new workload, a new firmware, or a new software.”, 0030 “thus the remaining time of the storage devices can be estimated, which can give the users the life usage estimation in date and times. Thus, the users can know when the drive life will be ended based on the current usage.”, 0032 “The present time characteristic logging can show the user whether the change has positive or negative impact on the storage drive in a short period, such as in a few days.”) exceeds a prescribed threshold (Mizoguchi, 0049 “The remaining size is then compared with a predetermined threshold value in Step S8. When the remaining size is smaller than the .

Regarding claim 5, Hoang, Diaz and Mizoguchi teach the numerical controller according to claim 3. 
Hoang further teaches wherein the service life information acquisition unit acquires service life information that further includes the number of completed writes to the storage medium as a used service life (Hoang, 0081), 
and the signal output unit outputs the used service life (Hoang, 0081), the reduced service life (Hoang, 0030-0032), and a remaining service life after reduction (Hoang, 0143 0149) indicating a difference between the remaining service life and the reduced service life with respect to a total service life indicating a total number of possible writes of the storage medium (Hoang, 0031 “when a user subjects the storage drive to a new workload, a new software or firmware, the time characteristics of the storage drive will correspondingly show a change in performance and/or life expectancy. The change will allow the user to understand the impact of the storage drive in new situations, such as a new workload, a new firmware, or a new software.”, 0030 “thus the remaining time of the storage devices can be estimated, which can give the users the life usage estimation in date and times. Thus, the users can know when the drive life will be ended based on the current usage.”, 0032 “The present time characteristic logging can show the user whether the change has positive or negative impact on the storage drive in a short period, such as in a few days.”, 0128 “The length of the time or index interval can be determined with respect to the life of the solid state drive, which can be determined by the operating time, e.g., lifetime, of the solid state drive, by…the maximum number of writes performed on the solid state drive”).

 Hoang, Diaz and Mizoguchi teach A numerical control system comprising: 
Diaz further teaches the numerical controller according to claim 1 (Hoang, Diaz and Mizoguchi teach the numerical controller according to claim 1 as shown above); 
and a server having the storage medium and connected to the numerical controller (0021, 0040, 0018).

Regarding claim 7, Hoang teaches A non-transitory computer readable recording medium having a program recorded thereon, [the program causing a computer to function as a numerical controller that collects data from an industrial machine] and writes data into a storage medium, the computer functioning as: 
an interval setting unit that sets a time interval between cycles in which one cycle involves collection of operation information indicating an operating state of the [industrial machine] and writing of the collected operation information to the storage medium (0142 “period of time can be a time interval between two different logged times. The period of time can be can be calculated from the recorded times for the different logged times”, 0143 “period of time can be determined with respect to the life of the solid state drive, such as by the maximum number of erase count or by the maximum number of writes performed on the solid state drive”, 0052); 
a reduced service life calculation unit that calculates a service life of the number of writes of the storage medium reduced by the writing on the basis of the set time interval as a reduced service life (0031 “when a user subjects the storage drive to a new workload, a new software or firmware, the time characteristics of the storage drive will correspondingly show a change in performance and/or life expectancy. The change will allow the user to understand the impact of the storage drive in new situations, such as a new workload, a new firmware, or a new software.); 
a determining unit that determines whether the calculated reduced service life exceeds a prescribed threshold (0031 “when a user subjects the storage drive to a new workload, a new software or firmware, the time characteristics of the storage drive will correspondingly show a change in performance and/or life expectancy. The change will allow the user to understand the impact of the storage drive in new situations, such as a new workload, a new firmware, or a new software.”, 0030 “thus the remaining time of the storage devices can be estimated, which can give the users the life usage estimation in date and times. Thus, the users can know when the drive life will be ended based on the current usage.”, 0032 “The present time characteristic logging can show the user whether the change has positive or negative impact on the storage drive in a short period, such as in a few days.”, the life of the storage drive can be reduced due to new workload, firmware or software. The user is shown a change in the life of the storage drive. A negative change corresponds to exceeding a threshold.);  
Hoang does not explicitly teach the program causing a computer to function as a numerical controller that collects data from an industrial machine, industrial machine, and a signal output unit that outputs a signal indicating that the reduced service life exceeds the prescribed threshold when it is determined that the reduced service life exceeds the prescribed threshold.
Diaz does teach the program causing a computer to function as a numerical controller that collects data from an industrial machine (0018, 0007)
operating state of the industrial machine (0018, 0039 “device further includes a data storage device…including…a solid-state drive (SSD)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the storage device life determining teachings of Hoang with the control of machines in industrial installation teachings of Diaz because Diaz 
Hoang and Diaz do not explicitly teach and a signal output unit that outputs a signal indicating that the reduced service life exceeds the prescribed threshold when it is determined that the reduced service life exceeds the prescribed threshold.
Mizoguchi teaches and a signal output unit that outputs a signal indicating that the reduced service life exceeds the prescribed threshold when it is determined that the reduced service life exceeds the prescribed threshold (0049 “The remaining size is then compared with a predetermined threshold value in Step S8. When the remaining size is smaller than the predetermined value (YES in Step S8), a warning is generated by the warning generator”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the storage device life determining teachings of Hoang and the control of machines in industrial installation teachings of Diaz with the warning generation system for storage devices teachings of Mizoguchi since Mizoguchi teaches a means for preventing malfunction derived from careless use after the end of life. 

Relevant Prior Art 
	Matsushita (US PUB. 20170300242) has been deemed relevant prior art since Matsushita teaches a means for storage control of storage devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116